Citation Nr: 1518820	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-29 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to August 11, 2010 for the award of  service connection for migraine headaches.

2. Entitlement to an effective date prior to August 11, 2010 for the award of  service connection for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing, but later cancelled this request and asked that the Board expedite a decision.  See September 2012 Substantive Appeal (VA Form 9); April 2014 Statement.  The hearing request has been withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1. The RO denied entitlement to service connection for migraine headaches in March 2002.  The Veteran did not appeal.

2.  The Veteran submitted a claim for service connection for headaches and a psychiatric disorder on August 11, 2010.


CONCLUSIONS OF LAW

1.   The criteria for an effective date earlier than August 11, 2010 for the award of service connection for migraine headaches have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(r) (2014). 

3.  The criteria for an effective date earlier than August 11, 2010 for the award of service connection for a major depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because the issue of entitlement to an earlier effective date of service connection stems from a granted claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, because the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

Accordingly, no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


Earlier Effective Dates

The Veteran claims entitlement to an effective date earlier than August 11, 2010 for the award of service connection for migraine headaches and for a major depressive disorder.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  

The Veteran argues that the award of service connection for migraine headaches and depression should be effective from 1975 - the date he was first treated for migraine headaches and major depression.  Alternatively, he argues that the award of service connection for migraine headaches and depression should be effective from 2001 - the date he began receiving nonservice-connected pension benefits related to migraine headaches and depression.  

In August 1976, the Veteran submitted a formal claim for service connection for hypertension.  He reported that he had been treated for chest pain and headaches during service.  He made no mention of a psychiatric disorder.

The RO obtained the Veteran's service treatment records and a post-service VA hospitalization report dated from June to July 1976.  Pertinent diagnoses included tension headache with essential hypertension and anxiety with aggressive component.  

In September 1976, the RO denied entitlement to service connection for hypertension.  By letter dated September 24, 1976, the Veteran was notified of the RO's decision and of his appellate rights.  He did not appeal.

In November 2001, the Veteran submitted a formal claim for compensation and/or pension. He claimed service connection for migraine headaches and completed the information for a pension claim.  He made no mention of a psychiatric disorder.

In a March 2002 rating decision, the RO denied entitlement to service connection for migraine headaches or headaches; granted entitlement to pension; and denied entitlement to special monthly pension.  The Veteran was notified of this decision and of his appellate rights by letter dated April 10, 2002.  

In a statement received on November 27, 2002, the Veteran stated that he wanted to appeal the decision that was made and/or reopen his claim that was submitted in 1975.  

In response, the RO wrote to the Veteran and advised him that it could not accept his statement received November 27, 2002 as a valid notice of disagreement
because he did not identify the specific issue(s) with which he disagreed.  See 38 C.F.R. § 20.201.  The RO also notified the Veteran that to reopen his claim for VA benefits he should furnish new and material evidence.  A VA Form 4107 was provided with the letter explaining the Veteran's procedural and appellate rights.  He did not appeal the RO's determination that his November 27, 2002 statement was not a valid notice of disagreement.  In addition, he did not submit any additional correspondence expressing dissatisfaction or disagreement with the RO's March 2002 denial of his claim for service connection for headaches within one year of April 10, 2002.  Accordingly, both the March 2002 rating decision and the RO's determination that his statement was not a valid NOD are final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Further, the Veteran did not submit any additional evidence to "reopen his claim that was submitted in 1975."  Therefore, his claim, presumably for service connection for hypertension as this was the only claim previously denied by the RO in September 1976, is deemed abandoned.  See 38 C.F.R. § 3.158.  

On August 11, 2010, the Veteran submitted a claim for service connection for an acquired psychiatric disorder and migraine headaches.  The RO awarded service connection for these disabilities in a July 2011 rating decision, effective from August 11, 2010.

A claim is defined as any communication or action indicating an intent to apply for one or more benefits under VA law.  See 38 C.F.R. § 3.155 (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

The scope of a claim may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  

The Veteran's claim for service connection for headaches was denied in a final March 2002 rating decision.  As noted above, once a previous decision has become final, the earliest effective date of service connection is the date of the petition to reopen rather than the date of the initial claim.  See U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Following the March 2002 decision, there was no pending claim for service connection for headaches prior to August 11, 2010.  The Veteran made no mention of headaches in any correspondence of record received between March 2002 and August 11, 2010.  Accordingly, as the date of claim for service connection for headaches is August 11, 2010, this is the earliest date that may be assigned for the award of service connection.

With respect to a major depressive disorder, there was no communication or action indicating an intent to apply for service connection for a psychiatric disorder prior to August 11, 2010.  The Veteran made no mention of a psychiatric disorder in his claims submitted in August 1976 or November 2001, or in any other correspondence of record received prior to August 11, 2010.  Likewise, as the date of claim for service connection for a psychiatric disorder is August 11, 2010, this is the earliest date that may be assigned for the award of service connection.

The Veteran argues that the award of service connection for migraine headaches and depression should be effective from 1975 - the date he was first treated for migraine headaches and major depression.  The Board acknowledges that he was diagnosed as having tension headaches and a psychiatric disorder (i.e., anxiety with aggressive component) as early as 1976.  However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998); see also 38 C.F.R. § 3.157(b)(1) (providing that a report of examination or hospitalization by VA or the uniformed services may be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable).  Regardless, the claim for service connection for headaches was denied in the final, March 2002 rating decision.  

Alternatively, the Veteran argues that the award of service connection for migraine headaches and depression should be effective from 2001 - the date he began receiving nonservice-connected pension benefits related to migraine headaches and depression.  The Veteran did submit a claim for service connection for headaches in November 2001; however, it was denied in the final, March 2002 rating decision.  His November 2001 claim made no mention of a psychiatric disorder or psychiatric symptoms; therefore, it cannot reasonably be construed as a claim for service connection for a psychiatric disorder.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.   

Accordingly, as the date of claim for service connection for headaches and a psychiatric disorder is August 11, 2010, this is the earliest date that may be assigned for the award of service connection.  See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned must be denied as a matter of law, and the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

An effective date earlier than August 11, 2010 for migraine headaches is denied.

An effective date earlier than August 11, 2010 for a major depressive disorder is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


